Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election without traverse of Group I, recited by claims 1-11 in the reply filed on December 21, 2021 is acknowledged.
Upon examination of the case, the examiner realized that both the method and apparatus inventions can be allowed with the Examiner’s Amendment presented below.  Therefore, no claims were withdrawn from consideration.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Max Moskowitz on March 23, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A substrate processing method comprising:
	a substrate holding step of holding a substrate horizontally;

	a holding-layer forming step in which the substrate is heated to volatilize at least partially the volatile solvent from the first processing liquid supplied to the upper surface of the substrate and, thereby, the first processing liquid is solidified or hardened to form a particle holding layer on the upper surface of the substrate;
	a holding-layer removing step in which a peeling liquid which peels the particle holding layer is supplied to the upper surface of the substrate, thereby peeling and removing the particle holding layer from the upper surface of the substrate;
	a liquid film forming step in which, after removal of the particle holding layer from the substrate, a second processing liquid is supplied to the upper surface of the substrate, thereby forming a liquid film of the second processing liquid which covers the upper surface of the substrate;
	a gas phase layer forming step in which the substrate is heated to evaporate [[the]] second processing liquid in contact with the upper surface of the substrate, thereby forming a gas phase layer which holds the liquid film and is located between the upper surface of the substrate and the liquid film; [[and]]
	a liquid film removing step in which the liquid film is moved on the gas phase layer to remove the second processing liquid which constitutes the liquid film from the upper surface of the substrate,
a heating step of heating the substrate by using a heater unit facing the lower surface of the substrate, wherein the heating step includes a first heating step of using the heater unit to heat the substrate during the holding-layer forming step and a second heating step of using the heater unit to heat the substrate during the gas phase layer forming step, and
a distance changing step in which a distance between the lower surface of the substrate and the heater unit is changed during execution of the heating step.
Amend claim 2 as follows: The substrate processing method according to Claim 1,
 wherein the heater unit heats the substrate so as to at least partially volatilize the volatile solvent in the holding layer forming step, and wherein the heater unit heats the substrate so as to form the gas phase layer in the gas phase layer forming step.
Amend claim 3 as follows: The substrate processing method according to Claim [[2]] 1, wherein the heater unit is constant in temperature in the heating step

Amend claim 4 as follows: The substrate processing method according to Claim [[3]] 1, wherein the distance changing step further includes a step in which a distance between the lower surface of the substrate and the heater unit is changed so as to give a positional relationship wherein the lower surface of the substrate is separated  wherein the lower surface of the substrate is in contact with the heater unit in the second heating step.  
Amend claim 5 as follows: The substrate processing method according to Claim [[3]] 1, wherein the distance changing step further includes a step in which a distance between the lower surface of the substrate and the heater unit is changed in the first heating step depending on the [[film]] thickness of the particle holding layer which is formed in the holding-layer forming step.  
Amend claim 6 as follows: The substrate processing method according to Claim 1, wherein a solute composition which is the solute contained in the first processing liquid is also changed in quality by being heated at a temperature equal to or higher than the quality-changing temperature and becomes soluble in the peeling liquid, and 
	in the holding-layer forming step, the substrate is heated such that a temperature of the first processing liquid supplied to the upper surface of the substrate becomes a temperature lower than the quality-changing temperature.  
Amend claim 7 as follows: The substrate processing method according to Claim 1, wherein in the holding-layer forming step, the substrate is heated such that a temperature of the first processing liquid supplied to the upper surface of the substrate becomes lower than a boiling point of the volatile
Amend claim 8 as follows: The substrate processing method according to Claim 1, wherein the peeling liquid is miscible with the volatile solvent.  
Amend claim 9 as follows: The substrate processing method according to Claim 1, further comprising: a residue removing step in which, after the holding-layer removing step and also before the liquid film forming step, a residue removing liquid
Amend claim 10 as follows: The substrate processing method according to Claim 9, wherein the residue removing liquid is identical or miscible with the second processing liquid.
Amend claim 12 as follows: A substrate processing apparatus comprising:
	a substrate holding unit which holds a substrate horizontally;
	a first processing liquid supplying unit connected to a supply of a first processing liquid that contains a solute and a volatile solvent, wherein the first processing liquid supplying unit is configured to supply the first processing to an upper surface of the substrate, and wherein the first processing liquid is solidified or hardened by volatilizing at least partially the volatile solvent to form a particle holding layer on the upper surface of the substrate;

	a heater raising/lowering unit which relatively raises and lowers the heater unit in relation to the substrate holding unit in order to change a distance between the lower surface of the substrate and the heater unit;
	a peeling liquid supplying unit connected to a supply of a peeling liquid and configured to supply the peeling liquid to the upper surface of the substrate such that the particle holding layer is peeled by the peeling liquid;
	a second processing liquid supplying unit connected to a supply of a second processing liquid and configured to supply the second processing liquid to the upper surface of the substrate;
	a controller which controls the first processing liquid supplying unit, the heater unit, the heater raising/lowering unit, the peeling liquid supplying unit, and the second processing liquid supplying unit, 
	wherein the controller is programmed so as to execute a first processing liquid supplying step of supplying the first processing liquid from the first processing liquid supplying unit to the upper surface of the substrate which is held horizontally, a holding-layer forming step in which the substrate is heated by the heater unit to volatilize at least partially the volatile solvent from the first processing liquid supplied to the upper surface of the substrate, by which the first processing liquid is solidified or hardened to form the particle holding layer on the upper surface of the substrate, a holding-layer removing  which holds the liquid film and is located between the upper surface of the substrate and the liquid film, and a liquid film removing step in which the liquid film is moved on the gas phase layer, thereby removing the second processing liquid which constitutes the liquid film from the upper surface of the substrate,
wherein the controller is programmed so as to execute a heating step which heats the substrate using the heater unit, wherein the heating step includes a first heating step of using the heater unit to heat the substrate during the holding-layer forming step and a second heating step of using the heater unit to heat the substrate during the gas phase layer forming step, and
wherein the controller is programmed so as to execute a distance changing step wherein the heater raising/lowering unit is controlled during the heating step to change a distance between the lower surface of the substrate and the heater unit
Amend claim 13 as follows: The substrate processing apparatus according to Claim 12,
 wherein the heater unit heats the substrate so as to at least partially volatilize the volatile solvent during the holding layer forming step, and wherein the heater unit heats the substrate so to form the gas phase layer in the gas phase layer forming step. 
Amend claim 14 as follows: The substrate processing apparatus according to Claim [[13]] 12, 

Amend claim 15 as follows: The substrate processing apparatus according to Claim [[14]] 12, wherein:
	the distance changing step includes a step in which a distance between the lower surface of the substrate and the heater unit is changed so as to give a positional  wherein the lower surface of the substrate is separated from the heater unit in the first heating step and a step in which a distance between the lower surface of the substrate and the heater unit is changed so as to give a positional relationship wherein the lower surface of the substrate is in contact with the heater unit in the second heating step.
Amend claim 16 as follows: The substrate processing apparatus according to Claim [[14]] 12, wherein 
	the controller is programmed so as to execute, in the distance changing step, a step in which a distance between the lower surface of the substrate and the heater unit is changed in the first heating step, depending on the [[film]] thickness of the particle holding layer formed in the holding-layer forming step.
Amend claim 17 as follows: The substrate processing apparatus according to Claim 12, wherein
	a solute composition which is the solute contained in the first processing liquid is also changed in quality by being heated at a temperature equal to or higher than the quality-changing temperature and becomes soluble in the peeling liquid, and
	the controller is programmed so as to heat the substrate by using the heater unit such that, in the holding-layer forming step, a temperature of the first processing liquid supplied to the upper surface of the substrate becomes a temperature lower than the quality-changing temperature.
Amend claim 18 as follows: The substrate processing apparatus according to Claim 12, wherein the controller is programmed so as to heat the substrate [[by]] using the heater unit such that, in the holding-layer forming step, a temperature of the first processing liquid supplied to the upper surface of the substrate becomes lower than a boiling point of the volatile solvent.
Amend claim 19 as follows: The substrate processing apparatus according to Claim 12, wherein the peeling liquid is miscible with the volatile solvent.
Amend claim 20 as follows: The substrate processing apparatus according to Claim 12, further comprising: a residue-removing liquid supplying unit which supplies to the upper surface of the substrate a residue removing liquid
	wherein the controller is programmed so as to execute a residue removing step in which, after the holding-layer removing step and also before the liquid film forming step, the residue removing liquid is supplied from the residue-removing liquid supplying unit to the upper surface of the substrate, thereby removing residues remaining on the upper surface of the substrate after removal of the particle holding layer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 and 12, which are the independent claims.
With regard to claim 1, the most relevant prior art is U.S. 2014/0041685 by Kaneko, which teaches a method of cleaning a substrate by performing a first solute) and a volatile solvent to an upper surface of the substrate, a holding-layer forming step in which the substrate is heated to volatilize volatile solvent from the processing liquid such that the first processing liquid is solidified to form a particle holding layer, and a holding-layer removing step is which removing liquid is supplied to the substrate to remove the particle holding layer (Abstract; Par. 0050-0056).  Kaneko does not teach a gas phase layer forming step in which the substrate is heated to evaporate a second processing liquid in contact with the upper surface of the substrate to thereby form a gas phase layer which holds a liquid film of second processing liquid, Kaneko fails to teach a heating step of heating the substrate by using a heater unit facing the lower surface of the substrate, wherein the heating step includes a first heating step of using the heater unit to heat the substrate during the holding-layer forming step and a second heating step of using the heater unit to heat the substrate during the gas phase layer forming step, and Kaneko fails to teach a distance changing step in which a distance between the lower surface of the substrate and the heater unit is changed during execution of the heating step.  The reviewed prior art fails to provide motivation to modify the method of Kaneko to arrive at the method recited by claim 1.  
With regard to claim 12, the most relevant prior art is U.S. 2014/0041685 by Kaneko, which teaches a substrate cleaning apparatus which comprises a first processing liquid supplying unit (comprising nozzle 31A in Figure 3) connected to a supply of a first processing liquid that contains acrylic resin (which corresponds to applicant’s solute) and a volatile solvent to an upper surface of the substrate, wherein .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/

Patent Examiner, Art Unit 1714
March 23, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714